SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

912
CA 14-00986
PRESENT: SCUDDER, P.J., SMITH, CENTRA, PERADOTTO, AND CARNI, JJ.


EDWARD MELIA, PLAINTIFF-RESPONDENT,

                      V                                            ORDER

ZENHIRE, INC., ROBERT H. FRITZINGER AND
DEBORAH FRITZINGER, DEFENDANTS-APPELLANTS.
(APPEAL NO. 2.)


BLAIR & ROACH LLP, TONAWANDA (DAVID L. ROACH OF COUNSEL), FOR
DEFENDANTS-APPELLANTS.

SANDERS & SANDERS, CHEEKTOWAGA (HARVEY PHILIP SANDERS OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an amended order of the Supreme Court, Erie County
(Timothy J. Walker, A.J.), entered December 12, 2013. The amended
order, insofar as appealed from, denied in part the motion of
defendants for summary judgment dismissing the complaint and granted
the cross motion of plaintiff for summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    October 2, 2015                     Frances E. Cafarell
                                                Clerk of the Court